COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Helmerich & Payne International Drilling       §             No. 08-22-00105-CV
  Co. and Albert Denzell Barnes,
                                                 §               Appeal from the
                       Appellants,
                                                 §              112th District Court
  v.
                                                 §           of Reagan County, Texas
  Laura Sanchez, Individually and as
  Representative of the Estate of Oscar          §               (TC# CV02251)
  Sanchez, Jr., Deceased, Cristian Sanchez,
  Haley Sanchez, Marlee Sanchez and Jaden        §
  Sanchez,
                                                 §
                       Appellees.
                                                 §

                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until October 7, 2022. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Elizabeth Lusk, Court Reporter for the 112th District Court,

for Reagan County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before October 7, 2022.

       IT IS SO ORDERED this 9th day of September, 2022.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.